Exhibit 10.1

EMPLOYMENT AGREEMENT

Between

GRAHAM PACKAGING HOLDINGS COMPANY,

GRAHAM PACKAGING COMPANY, L.P.,

And

The Chief Financial Officer



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT dated as of May 4, 2009 and effective as of May 5, 2009
(the “Agreement”) between Graham Packaging Holdings Company (“Holdings”), Graham
Packaging Company, L.P., a Delaware Limited Partnership (“Limited Partnership”,
or “L.P.” or “Company”), and David Bullock (“Executive”).

WHEREAS, the Company desires to employ Executive as its Chief Financial Officer
and Holdings desires to employ Executive as its Chief Financial Officer and
Executive desires to be employed by the Company and Holdings in each such
capacity and on the terms and subject to the conditions set forth herein:

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company, Holdings and Executive hereby agree as follows:

ARTICLE I

DEFINITIONS

The terms set forth below have the following meanings (such meanings to be
applicable to both the singular and plural forms, except where otherwise
expressly indicated):

1.1 “Accounting Firm” - see Exhibit A.

1.2 “Accrued Base Salary” means the amount of Executive’s Base Salary that is
accrued but not yet paid as of the Date of Termination.

1.3 “Affiliate” means any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with, the Company. For the
purposes of this definition, the term “control” when used with respect to any
Person means the power to direct or cause the direction of management or
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.

1.4 “Agreement” - see the recitals to this Agreement

1.5 “Agreement Date” means the effective date that is specified in the recitals
to this Agreement.

1.6 “Annual Bonus” - see Section 4.2(a).

1.7 “Base Salary” - see Section 4.1.

1.8 “Beneficial Owner” means a “beneficial owner,” as such term is defined in
Rule 13d-3 under the Exchange Act (or any successor rule thereto).

1.9 “Beneficiary” - see Section 9.3.

1.10 “Blackstone” means collectively, Blackstone Capital Partners III Merchant
Banking Fund L.P., Blackstone Offshore Capital Partners III L.P. and their
Affiliates (other than the Company and its Subsidiaries).

1.11 “Board” means the Board of Directors of the Company subsequent to the
incorporation of the L.P. and the substitution of it as successor for the L.P.
as a party to this Agreement. Prior thereto, the Board shall mean the General
Partner (as defined in the LP Agreement).

 

- 1 -



--------------------------------------------------------------------------------

1.12 “Cause” means any of the following:

(a) Executive commits an act of gross negligence, willful misconduct, fraud,
embezzlement, misappropriation or breach of fiduciary duty against Holdings, the
Company or any of its Affiliates, or shall be convicted by a court of competent
jurisdiction of, or shall plead guilty or nolo contendere to, any felony or any
crime involving moral turpitude or any crime which reasonably could affect the
reputation of Holdings or the Company or the Executive’s ability to perform the
duties required under the Employment Agreement;

(b) Executive commits a material breach of any of the covenants in the
Employment Agreement, which breach has not been remedied within 30 days of
notice thereof, or

(c) Executive habitually and willfully neglects his obligations under the
Employment Agreement or the Executive’s duties as an employee of Holdings or the
Company and fails to correct such action within 30 days of notice thereof.

1.13 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.14 “Committee” means the Compensation Committee of the Board.

1.15 “Common Stock” means the common stock of the Company following its
incorporation, and the equivalent L.P. units prior to its incorporation.

1.16 “Company” see the recitals to this Agreement.

1.17 “Company Inventions” - see Section 8.2(b).

1.18 “Date of Termination” means the effective date of a Termination of
Employment for any reason, including death or Disability, whether by either the
Company or the Executive.

1.19 “Director” means a director of the Company subsequent to its incorporation
or a member of the governing body of the L.P. prior to its incorporation.

1.20 “Disability” means the Executive is “disabled” as determined under
Section 409A of the Code.

1.21 “Employment Period” - see Section 3.1.

1.22 “Exchange Act” means the Securities Exchange Act of 1934, as amended or any
successors thereto.

1.23 “Excise Tax” - see Exhibit A.

1.24 “Executive” - see the recitals to this Agreement.

1.25 “Extension Date” - see Section 3.2.

 

- 2 -



--------------------------------------------------------------------------------

1.26 “Good Reason” means the termination of the Executive’s employment with the
Company within 90 days following the occurrence of any of the following events
(provided such event occurs without Executive’s written consent):

(a) a substantial diminution in Executive’s position, authority, duties or
responsibilities as contemplated by this Agreement, excluding any isolated,
insubstantial and inadvertent action which is remedied by Company promptly after
receipt of notice thereof from the Executive;

(b) a decrease in Executive’s Base Salary or Target Annual Bonus;

(c) a reduction in Executive’s participation in the Company’s benefit plans and
policies to a level materially less favorable to Executive unless such reduction
applies to a majority of senior level executives; or

(d) the announcement of the relocation or the actual relocation of the
Executive’s primary place of employment to a location 60 or more miles from the
Company’s current headquarters; or

(e) a breach by the Company of any of its obligations under Articles IV, V, VI
and VII of this Agreement and the failure to correct the same within ten
(10) days of notice thereof.

1.27 “Gross-Up Payment” - Exhibit A.

1.28 “Holdings Board” means the Board of Directors of Holdings.

1.29 “Inventions” see Section 8.2(a).

1.30 “LP Agreement” means the Amended and Restated Agreement of Limited
Partnership of Graham Packaging Company.

1.31 “Payment” - see Exhibit A.

1.32 “Permitted Transferee” means the spouse of Executive, a lineal descendant
of Executive or a spouse of a lineal descendant of Executive or a trust, limited
partnership or other entity principally benefiting all or a portion of such
individuals.

1.33 “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, entity or government instrumentality,
division, agency, body or department.

1.34 “Prior Inventions” - see Section 8.2(a).

1.35 “Prorata Annual Bonus” means the product of (a) the Annual Bonus Executive
would have been entitled to receive pursuant to Section 4.2 hereof in the Year
of the Executive’s Termination of Employment multiplied by (b) a fraction of
which the numerator is the numbers of days that have elapsed in such Year of
Termination of Employment through the Date of Termination and the denominator is
365.

1.36 “Restricted Period” means the twelve (12) month period immediately
following a Termination of Employment for any reason.

1.37 “Safe Harbor Amount” see Exhibit A.

1.38 “Shareholder” or “Stockholder” means an owner of the Company’s securities.

1.39 “Subsidiary” means, with respect to any Person, (a) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the

 

- 3 -



--------------------------------------------------------------------------------

time, stock of any other class or classes of such corporation shall have or
might have voting power by reason of the happening of any contingency) is at the
time, directly or indirectly, owned by such Person, and (b) any partnership,
limited liability company or other entity in which such Person has a direct or
indirect interest (whether in the form of voting or participation in profits or
capital contribution) of more than 50%.

1.40 “Target Annual Bonus” means the product of Base Salary multiplied by 100
percent, as such percentage may be adjusted upwards from time to time by the
Board.

1.41 “Termination For Good Reason” means a Termination of Employment during the
Employment Period by Executive for Good Reason.

1.42 “Termination of Employment” means a termination by the Company or by
Executive (or due to Executive’s death) of Executive’s employment with the
Company and its Affiliates.

1.43 “Termination Without Cause” means a Termination of Employment during the
Employment Period by the Company for any reason other than Cause or Executive’s
death or Disability.

1.44 “Underpayment” - see Exhibit A.

1.45 “Year” means a calendar year period ending on December 31.

ARTICLE II

DUTIES

2.1 Duties. The Company shall employ Executive during the Employment Period as
its Chief Financial Officer and Holdings shall employ Executive during the
Employment Period as its Chief Financial Officer. During the Employment Period,
Executive shall perform the duties assigned to him hereunder by the Company’s
Chief Executive Officer and the Holdings Board from time to time, shall devote
his full business time, attention and effort to the affairs of the Company and
shall use his reasonable best efforts to promote the interests of the Company.
During the Employment Period, and excluding any periods of disability, vacation,
or sick leave to which Executive is entitled, Executive agrees to devote his
full business time and attention and time to the business and affairs of the
Company. If requested, Executive shall also serve as a member of the Board
without additional compensation.

2.2 Other Activities. Executive may serve on one corporate board other than the
Company and Holdings, and may also (i) serve on other corporate, civic or
charitable boards or committees, deliver lectures, fulfill speaking engagements,
or teach at educational institutions, subject to the consent of the Board (which
shall not be unreasonably withheld) and/or (ii) manage personal investments,
provided that all such activities do not individually or in the aggregate
significantly interfere with the performance of his duties under this Agreement
or violate Section 8.1 of this Agreement.

ARTICLE III

EMPLOYMENT PERIOD

3.1 Employment Period. Subject to Section 3.2 and the termination provisions
hereinafter provided, the term of Executive’s employment under this Agreement
(the “Employment Period”) shall begin on the Agreement Date and end on the third
anniversary of

 

-4 -



--------------------------------------------------------------------------------

the Agreement Date, or, if applicable at the end of any extension pursuant to
Section 3.2. The employment of Executive by the Company shall not be terminated
other than in accordance with Article VII.

3.2 Extensions of Employment Period. Commencing on the third anniversary of the
Agreement Date, and on each anniversary date thereafter, (each an “Extension
Date”) if 90 days before that date either Holdings or the Company has not
delivered to Executive, and Executive has not delivered to Company and Holdings,
a written notice that the Employment Period will not be extended, the Employment
Period will be automatically extended for one year from its then scheduled
expiration date (i.e., the next occurring Extension Date).

ARTICLE IV

COMPENSATION

4.1 Salary. The Company shall pay Executive in accordance with its normal
payroll practices (but not less frequently than monthly) an annual salary at a
rate of $420,000 per year (“Base Salary”). During the Employment Period, the
Base Salary shall be reviewed at least annually by the Committee after
consultation with Executive and may from time to time be increased as determined
by the Committee. Effective as of the date of any such increase, the Base Salary
as so increased shall be considered the new Base Salary for all purposes of this
Agreement. Any increase in Base Salary shall not limit or reduce any other
obligation of the Company to Executive under this Agreement.

4.2 Annual Bonus.

(a) Subject to Article 7, Executive shall be eligible to earn an annual cash
bonus (“Annual Bonus”) in accordance with the terms hereof for the current Year
and each subsequent Year that begins during the Employment Period. Executive
shall be eligible for an Annual Bonus based upon the achievement of the
financial budget or other performance criteria established by the Board at its
discretion. The Annual Bonus shall be equal to the Target Annual Bonus upon full
achievement of the performance criteria, but may be less than the Target Annual
Bonus upon lesser levels of achievement.

(b) The Company shall pay the entire Annual Bonus that is payable with respect
to a Year in a lump-sum cash payment within 2 1/2 months following the close of
such Year. Any such Annual Bonus shall in any event be paid no later than the
date annual bonuses are paid to the other senior executives of the Company.

ARTICLE V

OTHER BENEFITS

5.1 Incentive, Savings and Retirement Plans. In addition to Base Salary and the
Annual Bonus, Executive shall be entitled to participate during the Employment
Period in all incentive, savings and retirement plans, practices, policies and
programs that are from time to time generally available to other senior
executives of the Company.

5.2 Welfare Benefits. During the Employment Period, Executive and/or his
eligible dependents, as the case may be, shall be eligible for participation in
all benefits under welfare benefit plans, practices, policies and programs
provided by the Company (including any medical, prescription, dental disability,
salary continuance, employee life, group life, dependent life, accidental death
and travel accident insurance plans and programs) generally available to other
senior executives of the Company and, to the extent permissible under any
medical and prescription plans, without regard to any applicable waiting
periods.

 

- 5 -



--------------------------------------------------------------------------------

5.3 Fringe Benefits. During the Employment Period, Executive shall be entitled
to all fringe benefits that are from time to time generally available to other
senior executives of the Company.

5.4 Vacation. During the Employment Period, Executive shall be entitled to paid
vacation time in accordance with the plans, practices, policies, and programs
generally available to other senior executives of the Company, with a minimum of
three (3) weeks vacation per year.

5.5 Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable employment related expenses
incurred by Executive for the prior month upon the receipt by the Company of
accounting in accordance with practices, policies and procedures generally
available to other senior executives of the Company; provided that all
reimbursements shall in any event be made within 2 1/2 months following the Year
in which they were incurred.

5.6 Office; Support Staff. During the Employment Period, Executive shall be
entitled to an office or offices of a size and with furnishings and other
appointments, and to secretarial and other assistance, appropriate to his
position and duties under this Agreement.

5.7 Relocation Package. Pursuant to the Company’s relocation program (see
attached Cartus relocation program), the Executive shall be entitled to receive
certain cash advances and moving expense reimbursements. Further, the Executive
shall be entitled to participate in the sale or purchase of a home program
provided under the Company relocation program. Additionally, the Executive shall
receive a miscellaneous allowance of $20,000, in lieu of the one month of salary
advance provided for in the Company relocation program. In addition, the
Executive shall be entitled to receive payment on an after-tax basis for
relocating up to six (6) cars. All of the payments described in this Section 5.7
shall be referred to as Relocation Package Costs.

In the event that the Executive voluntarily terminates his employment without
Cause or for Good Reason prior to June 30, 2010, then Executive shall reimburse
the Company 100% of the Relocation Package Costs received. In the event that the
Executive voluntarily terminates his employment without cause or for Good Reason
prior to June 30, 2011, then Executive shall reimburse the Company 50% of the
Relocation Package Costs received. Any reimbursement shall be made within sixty
(60) days of Executive’s termination date.

5.8 Tax Gross-Up Payment. If it shall be determined that any payment to
Executive pursuant to this Agreement or any other payment or benefit from the
Company would be subject to the excise tax imposed by section 4999 of the Code,
then Executive shall receive a Gross-Up Payment pursuant to Exhibit A attached
hereto.

ARTICLE VI

OTHER EXECUTIVE BENEFITS

6.1 Equity Incentive Agreement. Executive shall be eligible to participate in
Holdings 2004 Management Option Plan pursuant to those Option Agreements set
forth as Exhibits B and C hereto.

6.2 Indemnification. The Company shall, to the maximum extent permitted by law,
and in addition to any such right granted to or available to the Executive under
the Company’s Charter, By-laws or standing or other resolutions, defend,
indemnify and hold

 

- 6 -



--------------------------------------------------------------------------------

harmless the Executive from and against any and all claims made against the
Executive concerning or relative to his service, actions or omissions on behalf
of the Company and its Affiliates as an officer, employee, director or agent of
the Company and Holdings; provided, however, that the obligation to indemnify
the Executive shall not apply to any claim made against the Executive that
arises out of the act, omission or failure to act that would constitute Cause
for the Executive’s termination of employment. The Company shall, upon the
Executive’s request, promptly advance or pay any amounts for reasonable costs,
charges, or expenses (including any legal fees and expenses incurred by counsel
retained by the Executive) that have been actually incurred by Executive at the
time of such request in respect of his right to indemnification hereunder or in
furtherance of such right, subject to a later determination as to the
Executive’s ultimate right to receive indemnification. The Executive’s right to
indemnification shall survive until the expiration of all applicable statutes of
limitations, without regard to the earlier termination of the Executive’s
employment.

ARTICLE VII

TERMINATION BENEFITS

7.1 Termination of Employment. The Employment Period and Executive’s employment
hereunder may be terminated by Executive or the Company at any time and for any
reason; provided that Executive will be required to give the Company at least 30
days’ advance written notice of any resignation of Executive’s employment except
if such resignation is for Good Reason. Notwithstanding any other provision of
this Agreement, the provisions of this Article VII shall exclusively govern
Executive’s rights under this Agreement following the expiration of the
Employment Period or if Executive’s employment with the Company or its
Affiliates is terminated during the Employment Period for any reason.

7.2 Termination for Cause or Other Than for Good Reason, etc.

(a) If the Company terminates Executive’s employment during the Employment
Period for Cause or Executive terminates his employment during the Employment
Period other than for Good Reason, death or Disability, the Company shall pay to
Executive as soon as administratively feasible after the Date of Termination an
amount equal to the total of (i) Executive’s Accrued Base Salary, (ii) accrued
but unpaid vacation, and (iii) and any unpaid business expenses properly
incurred by Executive in accordance with Company policy and Section 5.5 hereof
prior to the date of Executive’s termination.

(b) Before terminating Executive’s employment for Cause, the Board will specify
in writing to Executive in detail the nature of the act, omission, refusal, or
failure that it deems to constitute Cause.

7.3 Termination for Death or Disability. If Executive’s employment terminates
during the Employment Period due to his death or Disability, the Company shall
pay to Executive or his Beneficiaries, as the case may be, as soon as
administratively feasible after the Date of Termination an amount that is equal
to the total of (i) the Executive’s Accrued Base Salary, (ii) accrued but unpaid
vacation, (iii) unpaid business expenses properly incurred by Executive in
accordance with Company policy prior to the date of Executive’s termination, and
(iv) any accrued but unpaid Annual Bonus

7.4 Termination Without Cause or Resignation for Good Reason. Upon termination
of the Executive’s employment with the Company and Holdings during the
Employment Period either (i) by the Company and Holdings without Cause or
(ii) by the Executive’s resignation for Good Reason, and subject to the
Executive’s execution and non-revocation of a release in substantially

 

- 7 -



--------------------------------------------------------------------------------

such reasonable form as is provided by the Company (such release shall include
provisions regarding non-disparagement of the Company and Holdings, the
Executive’s cooperation with legal claims, and the Executive’s compliance with
the covenants set forth in Article VIII of this Agreement), the Executive will
receive in twelve (12) monthly installments an amount equal to one times the sum
of: (i) Base Salary and (ii) the Target Annual Bonus.

In addition to the above payments, the Executive shall receive the continuation
of health, dental, life, and disability benefits under Company sponsored plans
for the Executive and his dependents to which Executive is entitled as of the
Date of Termination for 12 months; provided that such benefits shall cease upon
the Executive becoming eligible for comparable benefits from a new employer.
Further, the unvested Options provided to the Executive pursuant to the Option
Agreement attached hereto as Exhibit B shall immediately become fully vested. As
an alternative to continuing Executive’s welfare benefits the Company may elect
to pay Executive in lieu of such coverage an amount equal to Executive’s after
tax cost of continuing such coverage, where such coverage may not be provided
under or will negatively affect the legal or tax status of the Company’s welfare
plan(s). The COBRA continuation period shall run concurrently with the foregoing
benefits period.

Notwithstanding the foregoing, if Executive is a “specified employee” under
Section 409A of the Code, and any payments described above would result in the
imposition of an additional tax under that section, then any of the above
payments due during the six months following the termination of employment shall
be accumulated and paid on the day following the six month anniversary of the
Executive’s termination of employment.

7.5 Other Termination Benefits. In addition to any amounts or benefits payable
upon a Termination of Employment hereunder, Executive shall, except as otherwise
specifically provided herein, be entitled to the greater of the payments or
benefits provided under the terms of any plan, policy or program of the Company
in which Executive participates or as otherwise required by applicable law, or
as provided for in this Employment Agreement.

7.6 Election Not to Extend the Employment Period. If the Company elects not to
extend the Employment Period pursuant to Section 3.2 such that the Employment
Period terminates, the nonextension shall be treated as a Termination without
Cause.

7.7 Continued Employment Beyond the Expiration of the Employment Period. Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Company beyond the expiration of the Employment Period shall be deemed
an employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company; provided that the provisions of Article VIII
of this Agreement shall survive any termination of this Agreement or Executive’s
termination of employment hereunder.

7.8 Board/Committee Resignation. Upon Executive’s Termination of Employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
Board of Directors (and any committees thereof) of any of the Company’s
affiliates.

7.9 Property. Upon Executive’s termination of Employment with the Company for
any reason, Executive shall return all property of the Company and Holdings to
the Company.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE VIII

RESTRICTIVE COVENANTS

8.1 Non-Solicitation of Employees; Confidentiality; Non-Competition.

(a) Executive covenants and agrees that, at no time during the Employment Period
nor during the Restricted Period, will Executive:

(i) Directly or indirectly employ or seek to employ any person (other than his
personal assistant) employed as of the Executive’s Date of Termination or who
left the employment of the Company or its Affiliates coincident with, or within
six months prior to or after, the Executive’s Date of Termination with the
Company or otherwise encourage or entice any such person to leave such
employment (provided that this Section 8.1(a)(i) shall not apply either to
persons who had not become employed by the Company before the Date of
Termination or to persons whose employment ended at any time as a result of the
Company’s termination of those individuals without cause);

(ii) Become employed by, enter into a consulting arrangement with or otherwise
agree to perform personal services for a Competitor (as defined in section 8.1
(b)).

(iii) Acquire an ownership interest, or an option to purchase an ownership
interest in a Competitor, other than a publicly traded Competitor provided that
ownership or option position in such publicly traded Competitor does not exceed
5 percent;

(iv) Solicit any business of the Company on behalf of or for the benefit of a
Competitor; or

(v) Interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, suppliers of the
Company or its Affiliates.

(b) For purposes of the Section, “Competitor” means any Person that produces
blowmolded plastic containers or produces or provides any other product or
service of the Company that represents, as of the Date of Termination, at least
10% of the consolidated revenues of the Company (including, without limitation,
products or services that Executive is aware, as of the Date of Termination,
that the Company had specific plans (as evidenced through the most recent annual
corporate business plan or by resolutions of the Board) to produce or provide
during the twelve month period following the Date of Termination and such
products or services are reasonably anticipated to represent at least 10% of the
consolidated revenues of the Company within the two years following the Date of
Termination) that are competitive with those sold by a business that is being
conducted by the Company or any Subsidiary at the time in question and was being
conducted at the Date of Termination. Notwithstanding anything to the contrary
in this Section, goods or services shall not be deemed to be competitive with
those of the Company solely as a result of Executive’s being employed by or
otherwise associated with a business of which a unit is in competition with the
Company or any Subsidiary (a “Competitive Unit”) but as to which unit Executive
does not have direct or indirect responsibilities for the products or services
involved; provided, that such Competitive Unit contributes less than 25% of the
consolidated revenues for the most recently completed fiscal year of such
business.

(c) Executive covenants and agrees that at no time during the Employment Period
nor at any time following any Termination of Employment will Executive
communicate, furnish, divulge or disclose in any manner to any Person any
Confidential Information (as defined in Section 8.1(d) without the prior express
written consent of the Company other than in the course of Executive’s

 

- 9 -



--------------------------------------------------------------------------------

employment. After a Termination of Employment, Executive shall not, without the
prior written consent of the Company, or as may otherwise be required by law or
legal process, communicate or divulge such Confidential Information to anyone
other than the Company and its designees.

(d) For purposes of this Section, “Confidential Information” shall mean
financial information about the Company, contract terms with vendors and
suppliers, customer and supplier lists and data, know-how, software
developments, inventions, formulae, technology, designs and drawings, or any
Company property or confidential information relating to research, operations,
finances, current and proposed products and services, vendors, customers,
advertising, costs, marketing, trading, investment, sales activities, promotion,
manufacturing processes, or the business and affairs of the Company generally,
or of any subsidiary or affiliate of the Company, trade secrets and such other
competitively-sensitive information, except that Confidential Information shall
not include any information that was or becomes generally available to the
public (i) other than as a result of a wrongful disclosure by Executive, (ii) as
a result of disclosure by Executive during the Employment Period that he
reasonably and in good faith believes is required by the performance of his
duties under this Agreement, or (iii) any information compelled to be disclosed
by applicable law or administrative regulation; provided that Executive, to the
extent not prohibited from doing so by applicable law or administrative
regulation, shall give the Company written notice of the information to be so
disclosed pursuant to clause (iii) of this sentence as far in advance of its
disclosure as is practicable.

(e) Executive agrees that upon Executive’s Date of Termination for any reason,
he will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company, its affiliates and subsidiaries,
except that he may retain only those portions of personal notes, notebooks and
diaries that do not contain Confidential Information of the type described in
the preceding sentence. Executive further agrees that he will not retain or use
for Executive’s own benefit, purposes or account or the benefit, purposes or
account of any other person, firm, partnership, joint venture, association,
corporation or other business designation, entity or enterprise, other than the
Company and any of its Affiliates, at any time any trade names, trademark,
service mark, other proprietary business designation, patent, or other
intellectual property of the Company or its Affiliates.

8.2 Inventions.

(a) Prior Inventions. Executive has attached hereto, as Exhibit D, a list
describing all inventions, works of authorship (including software, related
items, databases, documentation, site content, text or graphics), developments,
and improvements that relate to the Company’s proposed or current business,
services, products or research and development (“Inventions”) that were created
or contributed to by Executive either solely or jointly with others prior to
Executive’s employment with the Company and that relate to the Company’s
proposed or current business, services, products or research and development
(collectively referred to as “Prior Inventions”); or, if no such list is
attached, Executive represents that there are no such Prior Inventions. If in
the course of Executive’s employment with the Company, Executive uses or relies
upon a Prior Invention in Executive’s creation or contribution to any work of
authorship, invention, product, service, process, machine or other property of
the Company, Executive will inform the Company promptly and, upon request, use
Executive’s best efforts to procure any consents of third parties necessary for
the Company’s use of such Prior Invention. To the fullest extent permissible by
law, Executive hereby grants the Company a non-exclusive royalty-free,
irrevocable, perpetual, worldwide license under all of Executive’s Prior
Inventions to make, have made, copy, modify, distribute, use and sell works of
authorship, products, services, processes and machines and to otherwise operate
the Company’s current and future business.

 

- 10 -



--------------------------------------------------------------------------------

(b) Ownership of Inventions. Executive agrees that Executive will promptly make
full written disclosure to the Company, and hereby assign to the Company, or its
designee, all of Executive’s right, title, and interest in and to any and all
Inventions, whether or not patentable, that Executive may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during the period of time Executive is in the employ of
the Company (collectively referred to as “Company Inventions”). Executive
further acknowledges that all original works of authorship that are created or
contributed to by Executive (solely or jointly with others) within the scope of
and during the period of Executive’s employment with the Company are to be
deemed “works made for hire,” as that term is defined in the United States
Copyright Act (17 U.S.C. Section 101), and the Company will own all right, title
and interest in such works, including all copyright and all intellectual
property therein shall be the sole property of the Company or its designee for
all territories of the world in perpetuity, including any and all copyright
registrations, copyright applications and all other copyrightable materials,
including any renewals and extensions thereof, and in and to all works based
upon, derived from, or incorporating the works covered by such copyrights and in
and to all income, royalties, damages, claims, and payments now or hereinafter
due or payable with respect thereto, and in all causes of action, either in law
or in equity for past, present or future infringement based on said copyrights,
and in and to all rights corresponding to the foregoing throughout the world. To
the extent any of such works are deemed not to be “works made for hire,”
Executive hereby assigns the copyright and all other intellectual property
rights in such works to the Company.

(c) Contracts with the United States. Executive agrees to execute any licenses
or assignments as required by any contract between the Company and the United
States or any of its agencies.

(d) Maintenance of Records. Executive agrees to keep and maintain adequate and
current written records of all Company Inventions made by Executive (solely or
jointly with others) during the term and within the scope of Executive’s
employment with the Company. The records will be in the form of notes, sketches,
drawings, and any other format that may be specified by the Company. The records
will be available to and remain the sole property and intellectual property of
the Company at all times.

(e) Further Assurances. Executive covenants to take all requested actions and
execute all requested documents to assist the Company, or its designee, at the
Company’s expense (but without further remuneration), in every way to secure the
Company’s above rights in the Prior Inventions and Company Inventions and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, and to pursue any patents or
registrations with respect thereto. This covenant shall survive the termination
of this Agreement. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

8.3 Injunction. Executive acknowledges that monetary damages will not be an
adequate remedy for the Company in the event of a breach of this Article VIII,
and that it would be impossible for the Company to measure damages in the event
of such a breach. Therefore, Executive agrees that, in addition to other rights
that the Company may have, the Company is entitled to (i) in the event of a
breach by Executive of this Article VII that is not cured within 10 days
following written notice from the Company to the Executive detailing such
breach, cease making any payments or providing any benefit otherwise required by
this Agreement and/or (ii) an injunction preventing Executive from any breach of
this Article VIII.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

9.1 Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action to mitigate the amounts payable to Executive
under any of the provisions of this Agreement, nor shall the amount of any
payment hereunder be reduced by any compensation earned as result of Executive’s
employment by another employer.

9.2 Legal Fees. If Executive incurs legal or other fees and expenses in an
effort to secure or preserve establish entitlement to compensation and benefits
under this Agreement, the Company shall reimburse Executive for such fees and
expenses to the extent that the Executive substantially prevails in such
dispute. The Company agrees to pay the Executive’s reasonable attorneys’ fees
and expenses related to the negotiation and execution of this Agreement up to a
maximum of $15,000.

9.3 Beneficiary. If Executive dies prior to receiving all of the amounts payable
to him in accordance with the terms of this Agreement, such amounts shall be
paid to one or more beneficiaries (each, a “Beneficiary”) designated by
Executive in writing to the Company during his lifetime, or if no such
Beneficiary is designated, to Executive’s estate. Such payments shall be made in
a lump sum to the extent so payable and, to the extent not payable in a lump
sum, in accordance with the terms of this Agreement. Executive, without the
consent of any prior Beneficiary may change his designation of Beneficiary or
Beneficiaries at any time or from time by a submitting to the Company a new
designation in writing.

9.4 Assignment; Successors. This Agreement shall not be assignable by Executive.
This Agreement may be assigned by the Company to a person or entity that is a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity. This Agreement shall be binding and inure to the benefit of
Executive, his estates and Beneficiaries, the Company and the successors and
permitted assigns of the Company.

9.5 Nonalienation. Benefits payable under this Agreement shall not be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, prior to actually being received by Executive or a
Beneficiary, as applicable, and any such attempt to dispose of any right to
benefits payable hereunder shall be void.

9.6 Severability. If one or more parts of this Agreement are declared by any
court of competent authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of this Agreement not declared to
be unlawful or invalid. Any part so declared to be unlawful or invalid shall, if
possible, be construed in a manner that will give effect to the terms of such
part to the fullest extent possible while remaining lawful and valid.

9.7 Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

9.8 Captions. The names of the Articles and Sections of this Agreement are for
convenience of reference only and do not constitute a part hereof.

9.9 Amendment; Waives. This Agreement shall not be amended or modified except by
written instrument executed by the Company and Executive. A waiver of any term,
covenant or condition, and any waiver of any default in any such term, covenant
or condition shall not be deemed a waiver of any later default thereof.

 

- 12 -



--------------------------------------------------------------------------------

9.10 Notices. All notices hereunder shall be in writing and delivered by hand,
by nationally-recognized delivery service that guarantees overnight delivery, or
by first-class, registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to the Company, to:

  

Graham Packaging Company L.P.

2401 Pleasant Valley Road

York, PA 17402

Attention: General Counsel

With a copy to:

  

The Blackstone Group L.P.

345 Park Avenue, 31st Floor

New York, NY 10154

Attention: Chinh Chu

If to Executive to:

  

David Bullock

                                

                                   

With a copy to:

  

                        

                           

To the most recent address of Executive set forth in the personnel records of
the Company.

Either party may from time to time designate a new address by notice given in
accordance with this Section Notice shall be effective when actually received by
the addressee.

9.11 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

9.12 Entire Agreement. This Agreement forms the entire agreement between the
parties hereto with respect to the subject matter contained in this Agreement.

9.13 Applicable Law. This Agreement shall be interpreted and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
its choice of law principles.

9.14 Survival of Executive’s Rights. All of Executive’s rights hereunder,
including his rights to compensation and benefits, and his obligations under
Section 8.1 hereof, shall survive the termination of Executive’s employment
and/or the termination of this agreement.

9.15 Joint and Several Liability. The obligations of Holdings and the Company
hereunder shall be joint and several.

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

Graham Packaging Company L.P. By:  

/s/    Mark S. Burgess

Title:   Chief Executive Officer Graham Packing Holdings Company By:  

/s/    Mark S. Burgess

Title:   Chief Executive Officer  

/s/    David Bullock

  David Bullock

 

- 14 -



--------------------------------------------------------------------------------

Exhibit A

Gross-Up Payment

(a) In the event it shall be determined that any payment or benefit under this
Agreement or any other payment or benefit from the Company (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement,
or otherwise) (a “Payment”) is subject to the excise tax imposed by Section 4999
of the Code or any interest or penalties are incurred by Executive with respect
to such excise tax (such excise tax, together with any such interest and
penalties, hereinafter collectively referred to as the “Excise Tax”), Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by Executive of all taxes (including any interest
or penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and the Excise Tax imposed upon the Gross-Up Payment, Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Exhibit A, if it
shall be determined that Executive is entitled to a Gross-Up Payment, but that
the Payment does not exceed 110% of the greatest amount that could be paid to
Executive without giving rise to any Excise Tax (the “Safe Harbor Amount”), then
no Gross-Up Payment shall be made to Executive and the amounts payable under
this Agreement shall be reduced so that the Payment, in the aggregate, is
reduced to the Safe Harbor Amount.

(b) All determinations required to be made under this Exhibit A, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by a nationally recognized accounting firm determined by the
Company (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and Executive within ten business days of the
receipt of notice from Executive that there has been a Payment, or such earlier
time as is requested by the Company; provided that for purposes of determining
the amount of any Gross-Up Payment, Executive shall be deemed to pay federal
income tax at the highest marginal rates applicable to individuals in the
calendar year in which any such Gross-Up Payment is to be made and deemed to pay
state and local income taxes at the highest effective rates applicable to
individuals in the state or locality of Executive’s residence or place of
employment in the calendar year in which any such Gross-Up Payment is to be
made, net of the reduction in federal income taxes that can be obtained from
deduction of such state and local taxes, taking into account limitations
applicable to individuals subject to federal income tax at the highest marginal
rates. All fees and expenses of the Accounting Firm shall be borne by the
Company. Any Gross-Up Payment, as determined pursuant to this Exhibit A, shall
be paid by the Company to Executive (or to the appropriate taxing authority on
Executive’s behalf) when due. If the Accounting Finn determines that no Excise
Tax is payable by Executive, it shall so indicate in a written opinion provided
to the Executive at least 10 days prior to the unextended due date of the
Executive’s tax return with respect to the Year for which the Payment is made.
Any determination by the Accounting Firm shall be binding upon the Company and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code, it is possible that the amount of the Gross-Up Payment determined by
the Accounting Firm to be due to (or on behalf of) Executive was lower than the
amount actually due (“Underpayment”). In the event that the Company exhausts its
remedies pursuant to Section (c) of this Exhibit A and Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (including without limitation any related interest or penalties)
shall be promptly paid by the Company to or for the benefit of Executive.



--------------------------------------------------------------------------------

(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
any Gross Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after Executive receives information in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid; provided, that the
failure of Executive to give notice within the time frame shall not affect the
Company’s obligations hereunder unless the Company is materially prejudiced by
the delayed notice. Executive shall not pay such claim prior to the expiration
of the thirty day period following the date on which it gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due). If the Company notifies Executive in writing
prior to the expiration of such period that it desires to contest such claim,
Executive shall (i) give the Company any information reasonably requested by the
Company relating to such claim, (ii) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney selected by the Company, (iii) cooperate
with the Company in good faith in order to effectively contest such claim and
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold Executive harmless, on
an after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section (c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, further, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis, and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
(including without limitation with respect to forgiveness of such advance
pursuant to Section (d)) or with respect to any imputed income with respect to
such advance; provided, further, that if Executive is required to extend the
statute of limitations to enable the Company to contest such claim, Executive
may limit this extension solely to such contested amount. The Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.

(d) If, after the receipt by Executive of an amount paid or advanced by the
Company pursuant to this Exhibit A, Executive becomes entitled to receive any
refund with respect to a Gross-Up Payment, Executive shall promptly pay to the
Company the amount of such refund received (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by
Executive of an amount advanced by the Company pursuant to Section (c), a
determination is made that Executive shall not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such denial of refund prior to the expiration of thirty
days after such determination, then such advance shall be forgiven and shall not
be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of the Gross-Up Payment required to be paid.



--------------------------------------------------------------------------------

Exhibit B

Option Agreement

(Time-Based Form)



--------------------------------------------------------------------------------

Exhibit C

Option Agreement

(Performance-Based MOIC Form)



--------------------------------------------------------------------------------

Exhibit D

Prior Inventions

None